EXECUTION VERSION
 
FIRST INCREMENTAL REVOLVING CREDIT AMENDMENT
 


This FIRST INCREMENTAL REVOLVING CREDIT AMENDMENT, dated as of March 30, 2010
(this “Amendment”), is entered into by and among UNITEK ACQUISITION, INC., a
Delaware corporation, (the “Borrower”), UNITEK MIDCO, INC., as a Guarantor,
certain subsidiaries of the Borrower party hereto as Subsidiary Guarantors,
MAXAM OPPORTUNITIES FUND LP and MAXAM OPPORTUNITIES FUND (INTERNATIONAL) LP (the
“Incremental Revolving Credit Lenders”), and ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent (the “Administrative Agent”) under
that certain First Lien Credit Agreement dated as of September 27, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Administrative Agent and
the banks, financial institutions and other entities party thereto.  Capitalized
terms used herein not otherwise defined herein or otherwise amended hereby shall
have the meanings ascribed thereto in the Credit Agreement.
 
RECITALS:
 
WHEREAS, the Credit Agreement provides for a $20,000,000 Revolving Credit
Facility (of which $10,000,000 is available for the issuance of Letters of
Credit); and
 
WHEREAS, the Borrower wishes to issue letters of credit for the benefit of
Chartis Insurance in support of its obligations under certain policies of
insurance and for other general corporate purposes; and
 
WHEREAS the Borrower and the Administrative Agent have agreed to amend the
Credit Agreement to add an incremental revolving credit facility which shall
consist of a $12,000,000 tranche to the Revolving Credit Facility (the
“Incremental Revolving Credit Facility”).  The full amount under the Incremental
Revolving Credit Facility will be available solely for the issuance of letters
of credit (the “Incremental Letters of Credit”); and
 
WHEREAS, pursuant to Section 2.18(a)(vii) of the Credit Agreement, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties to
provide for terms applicable to the Incremental Revolving Credit Facility; and
 
WHEREAS the Loan Parties have requested that the Administrative Agent approve an
incremental amendment of the Credit Agreement in accordance with the form of the
Composite First Lien Amended Credit Agreement attached as Schedule I hereto (the
“Amended Credit Agreement”) in order to accomplish the implementation of the
Incremental Revolving Credit Facility as contemplated in the third recital
above;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.         AMENDMENTS TO CREDIT AGREEMENT AND SECURITY AGREEMENT
 
(a)           The body of the Credit Agreement (excluding the schedules and
exhibits thereto) is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, hereby
amended in accordance with the form of the Amended Credit Agreement as set forth
in Schedule I hereto.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Exhibit A-1 of the Credit Agreement is hereby amended in
accordance with the form of such Exhibit as set forth in Schedule II hereto.
 
(c)           Section 21(b) of the Security Agreement is hereby amended by
deleting the reference to “Section 2.16 of the First Lien Credit Agreement” and
replacing it with a reference to “Section 2.12 of the First Lien Credit
Agreement”.
 
SECTION 2.         INCREMENTAL REVOLVING CREDIT COMMITMENT
 
Each Incremental Revolving Credit Lender hereby acknowledges that it has made
the Incremental Revolving Credit Commitments (as such term is defined in the
Amended Credit Agreement) set forth opposite such Incremental Revolving Credit
Lender’s name on Schedule III hereto.
 
SECTION 3.         CONDITIONS PRECEDENT TO EFFECTIVENESS
 
This Amendment shall become effective (“Incremental Revolving Credit Facility
Closing Date”) as of the date first above written when, and only when:


(a) the Administrative Agent shall have received:


(i)           counterparts of this Amendment duly executed by the Loan Parties,
the Incremental Revolving Credit Lenders and the Administrative Agent;


(ii)           a certificate signed by a duly authorized officer of the Borrower
and each Guarantor stating that (i) the representations and warranties contained
in each of the Loan Documents (as amended or supplemented to date, including
pursuant to this Amendment) are true and correct in all material respects on and
as of the Incremental Revolving Credit Facility Closing Date, as though made on
and as of such date other than any such representations and warranties that, by
their terms refer to a specific date other than the Incremental Revolving Credit
Facility Closing Date, in which case on and as of such specific date, (ii) no
Default or Event of Default has occurred and is continuing or will result from
giving effect to this Amendment, (iii) after giving pro forma effect to the
incurrence of the Incremental Revolving Credit Facility, neither the Total
Leverage Ratio nor the First Lien Leverage Ratio will be higher than that
immediately prior to the incurrence of the Incremental Revolving Facility, (iv)
the terms of the Incremental Revolving Credit Facility are the same as the terms
of the Revolving Credit Facility and such Incremental Revolving Credit Facility
shall form part of the Revolving Credit Facility for all purposes, and (v)
neither the incurrence of the Incremental Revolving Credit Facility by the
Borrower nor the terms of this Amendment and the Amended Credit Agreement
violates any of the terms or provisions of the Intercreditor Agreement; and


(iii)           certified copies of resolutions of the board of directors of the
Borrower approving the Incremental Revolving Credit Facility and the
corresponding modifications to the Credit Agreement.


(b) the Borrower shall have paid all fees and expenses due and owing to the
Incremental Revolving Credit Lenders as of the Incremental Revolving Credit
Facility Closing Date pursuant to the fee letter dated as of the date hereof
between the Borrower and the Incremental Revolving Credit Lenders.


SECTION 4.         REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS
 
 
Unitek - First Incremental Revolving Credit Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
A.           Binding Effect
 
This Amendment shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Administrative Agent, each of the Lenders and
each of the Loan Parties.
 
B.           Severability
 
In case any provision herein or obligation hereunder shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.
 
C.           Reference to Credit Agreement
 
On and after the Incremental Revolving Credit Tranches Closing Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement as amended and restated by
this Amendment.
 
D.           Effect on Credit Agreement
 
Except as specifically amended in Section 1 and Section 2 of this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
 
E.           Confirmation of Obligations.
 
Each Loan Party acknowledges and confirms that all Obligations under the Amended
Credit Agreement relating to the Incremental Revolving Credit Facility
constitute “Guaranteed Obligations” (as defined in the Credit Agreement as
amended by this Amendment) and “Secured Obligations” (as defined in the Security
Agreement).
 
F.           Execution
 
The execution, delivery and performance of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of any Agent or Lender under, the
Credit Agreement or any of the other Loan Documents.
 
G.           Headings
 
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
H.           Jurisdiction, Etc.
 
(a)         Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the fullest extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Amendment shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Amendment in
the courts of any jurisdiction.
 
(b)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
 
Unitek - First Incremental Revolving Credit Amendment
 
 
 

--------------------------------------------------------------------------------

 

I.           WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY THIS AMENDMENT OR THE ACTIONS OF
ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.
 
J.           APPLICABLE LAW.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
K.           Counterparts.
 
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
 
Unitek - First Incremental Revolving Credit Amendment
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
UNITEK ACQUISITION, INC., as Borrower
         
By:
 
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
UNITEK MIDCO, INC., as Parent
         
By:
   
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
UNITEK USA, LLC, as Guarantor
         
By:
 
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
ADVANCED COMMUNICATIONS USA, LLC, as Guarantor
         
By:
 
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
DIRECTSAT USA, LLC, as Guarantor
         
By:
 
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
FTS USA, LLC, as Guarantor
         
By:
   
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer
         
WTW USA, LLC, as Guarantor
         
By:
 
     
Name:  Ronald J. Lejman
   
Title:  Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


 
ROYAL BANK OF CANADA, as Administrative Agent
                         
By:
    
   
Name:
     
Title:
   



 
[Signature Page to Unitek - First Incremental Revolving Credit Amendment]

 
 

--------------------------------------------------------------------------------

 



 
MAXAM OPPORTUNITIES FUND LP
 
(by its General Partner: Maxam Opportunities GP Ltd.), as Incremental Revolving
Credit Lender
         
By:
         
Name:  Johnny Ciampi
   
Title:  Managing Partner
                 
MAXAM OPPORTUNITIES FUND (INTERNATIONAL) LP (by its General Partner: Maxam
Opportunities (International) GP Ltd.), as
 
Incremental Revolving Credit Lender
         
By:
         
Name:  Johnny Ciampi
   
Title:  Managing Partner

 

 
[Signature Page to Unitek - First Incremental Revolving Credit Amendment]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Amended Credit Agreement


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Amended Exhibit

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Incremental Commitments
 


Incremental Revolving Credit Lender
Incremental Revolving Credit Commitment
Incremental Issuing Bank
Incremental Letter of Credit Commitment
Maxam Opportunities Fund LP
$8,542,800
HSBC Bank Canada
$12,000,000
Maxam Opportunities Fund (International) LP
$3,457,200
Total
$12,000,000
 
$12,000,000

 
 

--------------------------------------------------------------------------------

 